Exhibit 10.2

HOTEL

MANAGEMENT AGREEMENT

Between

TRS SUBSIDIARY LLC

and

K PARTNERS HOSPITALITY GROUP LP

Dated

June 29, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

HOTEL MANAGEMENT AGREEMENT

     1   

ARTICLE 1

 

DEFINITIONS

     1   

Section 1.01.

 

Definitions.

     1   

ARTICLE 2

 

TERM OF AGREEMENT

     8   

Section 2.01.

 

Term.

     8   

ARTICLE 3

 

OPERATION OF THE HOTELS

     8   

Section 3.01.

 

Representations by Operator; Engagement of Operator.

     8   

Section 3.02.

 

Standards of Operation.

     9   

Section 3.03.

 

Reservations Services and Revenue Management.

     9   

Section 3.04.

 

Marketing.

     9   

Section 3.05.

 

Consultations Between Lessee and Operator.

     10   

Section 3.06.

 

Transactions with Affiliates and Other Relationships.

     10   

Section 3.07.

 

Regional Manager.

     10   

Section 3.08.

 

Certain Expenses.

     10   

ARTICLE 4

 

INDEPENDENT CONTRACTOR

     11   

Section 4.01.

 

Operator Status.

     11   

Section 4.02.

 

Employees.

     11   

Section 4.03.

 

Employee Expenses.

     12   

Section 4.04.

 

Employee Benefit Plans.

     12   

Section 4.05.

 

Execution of Agreements.

     12   

ARTICLE 5

 

INDEMNIFICATION

     13   

Section 5.01.

 

Indemnification by Operator.

     13   

Section 5.02.

 

Limitations on Indemnification.

     14   

Section 5.03.

 

Indemnification by Lessee.

     14   

Section 5.04.

 

Survival of Indemnity.

     14   

ARTICLE 6

 

BUDGETS AND POLICY MEETINGS

     15   

Section 6.01.

 

Budgets.

     15   

Section 6.02.

 

Budget Meetings.

     16   

ARTICLE 7

 

OPERATING EXPENSES

     16   

Section 7.01.

 

Payment of Operating Expenses.

     16   

Section 7.02.

 

Operating Expenses Not an Obligation of Operator.

     16   

ARTICLE 8

 

BANK ACCOUNTS

     17   

Section 8.01.

 

Lessee Revenue Account.

     17   

Section 8.02.

 

Bank Accounts.

     17   

Section 8.03.

 

Authorized Signatures.

     17   

 

i



--------------------------------------------------------------------------------

ARTICLE 9

 

BOOKS, RECORDS AND STATEMENTS

     18   

Section 9.01.

 

Books and Records.

     18   

Section 9.02.

 

Statements.

     18   

ARTICLE 10

 

OPERATOR’S FEE AND TRANSFERS TO LESSEE

     19   

Section 10.01.

 

Payment of Operator’s Fee.

     19   

ARTICLE 11

 

REPAIRS AND MAINTENANCE

     19   

ARTICLE 12

 

INSURANCE

     20   

Section 12.01.

 

General.

     20   

Section 12.02.

 

Workers’ Compensation and Other Employment Insurance.

     20   

Section 12.03.

 

Approval of Companies and Cost by Owner and Lessee.

     20   

Section 12.04.

 

Maintenance of Coverages.

     20   

Section 12.05.

 

Waiver of Subrogation.

     21   

Section 12.06.

 

Blanket Coverage.

     21   

Section 12.07.

 

Employment Practice Liability.

     21   

Section 12.08.

 

Cyber/Network/Privacy Liability.

     21   

Section 12.09.

 

Liquor Liability.

     21   

Section 12.10.

 

Automobile Liability.

     21   

Section 12.11.

 

General Liability.

     22   

Section 12.12.

 

Property.

     22   

Section 12.13.

 

Crime.

     22   

ARTICLE 13

 

PROPERTY TAXES, LOCAL TAXES, LEVIES AND OTHER ASSESSMENTS

     22   

Section 13.01.

 

Property Taxes.

     22   

Section 13.02.

 

Lessee’s Right to Contest.

     22   

ARTICLE 14

 

DAMAGE OR DESTRUCTION - CONDEMNATION

     23   

Section 14.01.

 

Damage.

     23   

Section 14.02.

 

Condemnation.

     23   

ARTICLE 15

 

USE OF NAME

     23   

ARTICLE 16

 

TERMINATION

     23   

Section 16.01.

 

Inspection Failure.

     23   

Section 16.02.

 

Performance Failure.

     24   

Section 16.03.

 

Sale of Hotels.

     25   

Section 16.04.

 

Optional Termination.

     26   

Section 16.05.

 

Lessee Change of Control.

     26   

Section 16.06.

 

Operator Change of Control.

     27   

Section 16.07.

 

Tax Law Change.

     27   

Section 16.08.

 

Termination Fees.

     27   

ARTICLE 17

 

DEFAULT AND REMEDIES

     28   

Section 17.01.

 

Events of Default- Remedies.

     28   

Section 17.02.

 

Rights Not Exclusive.

     29   

 

ii



--------------------------------------------------------------------------------

ARTICLE 18

 

NOTICES

     30   

Section 18.01.

 

Notices.

     30   

ARTICLE 19

 

ASSIGNMENT

     31   

Section 19.01.

 

No Assignment by Operator.

     31   

Section 19.02.

 

Assignment by Lessee.

     31   

ARTICLE 20

 

SUBORDINATION

     31   

Section 20.01.

 

Subordination To Mortgage.

     31   

Section 20.02.

 

Foreclosure.

     32   

Section 20.03.

 

Estoppel Certificates.

     32   

ARTICLE 21

 

MISCELLANEOUS

     32   

Section 21.01.

 

Further Documentation and Reporting Compliance.

     32   

Section 21.02.

 

Captions.

     33   

Section 21.03.

 

Successors and Assigns.

     33   

Section 21.04.

 

Competitive Market Area.

     33   

Section 21.05.

 

Assumption of Post Termination Obligations.

     33   

Section 21.06.

 

Entire Agreement.

     33   

Section 21.07.

 

Governing Law.

     34   

Section 21.08.

 

No Political Contributions.

     34   

Section 21.09.

 

Eligible Independent Contractor.

     34   

Section 21.10.

 

Time of the Essence.

     35   

Section 21.11.

 

Offsets.

     35   

Section 21.12.

 

Attorney’s Fees.

     35   

Section 21.13.

 

Final Accounting.

     35   

Section 21.14.

 

Franchisor Communications.

     36   

 

EXHIBIT A — Hotel Properties and Owners

EXHIBIT A-1 — Competitive Set

EXHIBIT A-2 — Form of SPAR Inspection Form

EXHIBIT A-3 — Accounting Software and Payroll Processes

EXHIBIT A-4 — List of Operator’s Hotels Within 5 Mile Radius

EXHIBIT B — Franchise Agreements

 

iii



--------------------------------------------------------------------------------

HOTEL MANAGEMENT AGREEMENT

This HOTEL MANAGEMENT AGREEMENT is made and entered into effective as of July 1,
2016, by and among TRS Leasing, Inc. a Virginia corporation (“TRS”), TRS
SUBSIDARY LLC a Delaware limited liability company (“TRS Sub”), (TRS Sub,
together with TRS, collectively, “Lessee”) and K Partners Hospitality Group LP
(“Operator”), with reference to the following facts:

A. Lessee leases from the entities described on Exhibit A (each, an “Owner” and
collectively, the “Owners”) the hotel properties described on Exhibit A (each, a
“Hotel” and collectively, the “Hotels”) pursuant to one or more Lease Agreements
described on Exhibit A (each, a “Lease” and collectively, the “Leases”);

B. Lessee desires to engage Operator to operate and manage the Hotels listed on
Exhibit A beginning on the Commencement Date in accordance with the terms of
this Agreement;

C. Operator desires to supply the services and to operate the Hotels beginning
on the Commencement Date in accordance with the terms of this Agreement; and

D. The parties desire that this Agreement, while it controls all of the Hotels
collectively, will represent an individual hotel management agreement for each
Hotel described on Exhibit A, as it may be amended from time to time.

E. This Agreement constitutes an amendment and restatement of any and all prior
hotel management agreements by and among Lessee and Operator.

NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Lessee and Operator covenant and agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions.

(a) As used herein, the following terms shall have the indicated meanings:

“Adjusted Operating Expenses” shall mean Operating Expenses excluding Operator’s
Fee, insurance premiums (with the exception of the insurance described in
Section 12.02), discretionary employee bonuses (to the extent exclusion is
approved by Lessee) and Property real estate and personal property taxes.

“Affiliate” shall mean (a) any person that, directly or indirectly, controls or
is controlled by or is under common control with such person, (b) any person
that owns, beneficially, directly or indirectly, ten percent or more of the
outstanding capital stock, shares or equity interests of such person, or (c) any
officer, director, employee, partner or trustee of such person or any person
controlling, controlled by, or under common control with such person.



--------------------------------------------------------------------------------

“Agreement” shall mean this Hotel Management Agreement and all amendments,
modifications, supplements, consolidations, extensions and revisions to this
Hotel Management Agreement approved by Lessee and Operator.

“Approved Budget” shall mean the Hotel Operating Budget prepared in accordance
with Section 6.01 of this Agreement and approved in writing by Lessee.

“CPI” shall mean the Consumer Price Index, all items for All Urban Consumers,
published by the Bureau of Labor Statistics of the United States Department of
Labor as reported in The Wall Street Journal.

“Capital Improvements” will mean all expenditures for replacements,
substitutions and additions to Hotels and Hotel FF&E which are required to be
capitalized in accordance with generally accepted accounting principles.

“Commencement Date” shall mean [July 1, 2016].

“Competitive Set” for each Hotel means the hotels listed on Exhibit_A-1 attached
hereto, or such other hotels as may be reasonably agreed upon by Lessee and
Operator from time to time during the Term. The Lessee and Operator shall
discuss at least once a year, and upon any major change to an existing hotel in
the Competitive Set, the composition of the Competitive Set. Any changes to a
Hotel’s Competitive Set must be approved by Lessee.

“Event(s) of Default” shall mean one or more of the events or occurrences listed
in Section 17.01 of this Agreement.

“Fiscal Quarter” shall mean each three (3) month calendar quarter during the
Operating Term, except that the first Fiscal Quarter and the last Fiscal Quarter
of the Operating Term may not be full calendar quarter. The Quarters shall be
laid out as follows: 1st Quarter includes months January through March; 2nd
Quarter includes April through June; 3rd Quarter includes July through September
and 4th Quarter includes October through December.

“Fiscal Year” shall mean each twelve (12) month calendar year ending December 31
during the Operating Term, except that the first Fiscal Year and the last Fiscal
Year of the Operating Term may not be full calendar years.

“Franchisors” shall mean the franchisors under the Franchise Agreements.

“Franchisor Agreements” shall mean the franchise license agreements held by
Lessee or Operator with respect to each Hotel as described in Exhibit B as it
may be amended from time to time.

“GAAP” shall mean generally accepted accounting principles and procedures in the
United States.

 

2



--------------------------------------------------------------------------------

“Gross Hotel Income” shall mean all income and proceeds of sales received by
Operator for guest use, occupancy or enjoyment of the Hotel or for the sale of
any goods, services or other items sold on or provided from the Hotel to guests
in the ordinary course of the Hotel operation, but excluding the following:
(i) any excise, sales or use taxes or similar government charges collected
directly from patrons or guests, or as a part of the sales price of any goods,
services or displays, such as gross receipts, admission, cabaret or similar or
equivalent taxes; (ii) receipts from condemnation awards or sales in lieu of or
under threat of condemnation; (iii) proceeds of insurance (other than proceeds
from business interruption insurance received by Lessee which shall be allocated
by Lessee to any applicable periods); (iv) proceeds of sales of capital assets,
furniture and Hotel Operating Equipment; (v) consideration received at the Hotel
for hotel accommodations, goods and services to be provided at other hotels
although arranged by, for or on behalf of, Operator; (vi) proceeds of any
financing; (vii) working capital provided by Lessee; (viii) any funds provided
by Lessee to Operator whether for Operating Expenses or otherwise; (ix) interest
income and fees, rents and other revenues from telecommunications tower or
similar leases or other leases or sub-leases of any part of the Property and
(x) other income or proceeds resulting other than from guest use or occupancy of
the Hotel or the Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided in connection with guest
services at the Hotel in the ordinary course of business. The parties intend
that Gross Hotel Income shall be computed in a manner consistent with “room
rentals and other hotel services” computation of revenues on the Parent’s
audited Consolidated Statements of Operations.

“Holder” shall mean the holder of any Mortgage and the indebtedness secured
thereby, and such holder’s successors and assigns.

“Hotel Capital Budget” shall mean the budget relating to capital expenditures at
a Hotel as described in Section 6.01.

“Hotel FF&E” shall mean the furniture, furnishings, wall coverings, fixtures and
hotel equipment for a Hotel and which includes equipment required for operation
of the kitchens, restaurants and laundry, office equipment, material handling
equipment, cleaning and engineering equipment and vehicles.

“Hotel Operating Account” shall mean the bank account opened and maintained in
Operator’s name, or in a name designated by Operator, with a banking institution
selected by Lessee, from which disbursements shall be made pursuant to the terms
of this Agreement.

“Hotel Operating Budget” shall mean the budget relating to the operation of a
Hotel as described in Section 6.01.

“Hotel Operating Equipment” shall mean linens, chinaware, glassware, silverware,
uniforms, utensils and other non-consumable items of similar nature.

“Hotel Operating Supplies” shall mean paper supplies, cleaning materials and
similar consumable items.

“Hotel Standards” shall mean the standards established by the respective
Franchisors of the Hotels from time to time.

 

3



--------------------------------------------------------------------------------

“Hotels” shall mean the hotel properties described in Exhibit A hereto, as it
may be amended from time to time by mutual agreement of Lessee and Operator to
add hotel properties or to delete hotel properties as a result of termination of
this Agreement with respect to one or more hotel properties pursuant to the
termination provisions set forth in this Agreement. “Hotel” shall mean any hotel
set forth on Exhibit A as it may be amended from time to time.

“Incentive Fees” shall mean incentive compensation paid by Lessee to Operator
for performance above budgeted expectations, achievable to a maximum payout of
2% of Gross Hotel Income. The following will trigger Incentive Fee payouts:

 

  (i) Operator can earn 0.5% of Gross Hotel Income for achieving budget NOI.

 

  (ii) Operator can earn 25% of any excess to budgeted NOI for the portfolio.

 

  (iii) If, and only if, Operator has achieved the budget NOI, Operator can also
earn 25% of any excess to budget on Gross Hotel Revenues for the portfolio.

All Incentive Fees will be paid quarterly based on standard operating
quarters. Additionally, all Incentive Fees will be paid the first of the month
after the respective quarters profit and loss statements (P&L’s) are finalized
(i.e. 1st Quarter P&L’s will be finalized in April so the first Incentive Fee
payment will be paid May 1st. All Incentive Fees are earned based on portfolio
performance in totality.

Furthermore, for purposes of Incentive Fee calculations, Hotels which are sold
within the quarter will be used for incentive calculations prior to the month in
which it is sold (i.e. If a Hotel is sold February 5th, its financial
performance will only be used in January for that quarters calculations).

“Initial Term” shall have the meaning set forth in Section 2.01.

“Independent CPA” shall mean the firm of independent public accountants which is
selected by Lessee from time to time.

“Land” shall mean the real property described in Exhibit A to the Lease.

“Lease” shall have the meaning set forth in the recitals.

“Lessee” shall have the meaning set forth in the recitals.

“Lessee Revenue Account” shall mean the bank accounts opened and maintained in
Lessee’s name, or in a name designated by Lessee, with a banking institution
selected by Lessee, into which all income, receipts and proceeds included in the
definition of Gross Hotel Income (without exclusion of any of the items excluded
from the definition of such term) shall be deposited.

“Mortgage” shall mean any mortgage or deed of trust hereafter, from time to
time, encumbering all or any portion of a Property, together with all other
instruments evidencing or

 

4



--------------------------------------------------------------------------------

securing payment of the indebtedness secured by such mortgage or deed of trust
and all amendments, modifications, supplements, extensions, and revisions of
such mortgage, deed of trust and other instruments.

“NOI” shall mean Net Operating Income which shall be determined by deducting
Adjusted Operating Expenses from Gross Hotel Income.

“Operating Expenses” shall mean all costs and expenses of maintaining,
conducting and supervising the operation of the Property, to the extent set
forth in an Approved Budget and the provisions of Section 6.03, incurred
pursuant to this Agreement or as otherwise specifically provided herein which
are properly attributable to the period under consideration under Lessee’s
system of accounting, including without limitation:

 

  (i) The cost of all food and beverages sold or consumed and of all Hotel
Operating Equipment and Hotel Operating Supplies;

 

  (ii) Salaries and wages of on-site Hotel personnel, including costs of payroll
taxes and employee benefits and amounts payable under bonus plans approved by
Lessee. The salaries or wages of other employees or executives of Operator, or
any Affiliate of Operator shall in no event be Operating Expenses;

 

  (iii) The cost of all other goods and services obtained by Operator in
connection with its operation of the Property including, without limitation,
heat and utilities, office supplies and all services performed by third parties,
including leasing expenses in connection with telephone and data processing
equipment and such other equipment as Lessee shall designate;

 

  (iv) The cost of repairs to and maintenance of the Property to keep the
Property in good condition;

 

  (v) Insurance premiums for all insurance maintained with respect to the
Property, including without limitation, property including business income,
general liability including property damage, bodily injury and personal &
advertising injury, liquor liability, automobile liability, workers compensation
including employers liability, employment liability practices insurance, and
such business interruption or other insurance as may be provided for protection
against claim, liabilities and losses arising from the use and operation of the
Hotel and losses incurred with respect to deductibles applicable to the
foregoing types of insurance;

 

  (vi) All taxes, assessments and other charges (other than federal, state or
local income taxes and franchise taxes or the equivalent) payable by or assessed
against Operator or Lessee with respect to the operation of the Hotel, including
water and sewer charges;

 

5



--------------------------------------------------------------------------------

  (vii) Legal fees relating to Hotel operations (excluding legal fees with
respect to employee claims), and real estate tax abatement and appeal services
excluding legal fees with respect to employee claims;

 

  (viii) The costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including reasonable third party fees reasonably deemed necessary by
Lessee for the efficient operation of the Hotels;

 

  (ix) All expenses for marketing and sales, including all expenses of
advertising, sales promotion and public relations activities at the Hotels,
exclusive of Operator’s marketing manager and similar administrative personnel
(which expenses shall be borne by Operator);

 

  (x) Municipal, county and state license and permit fees;

 

  (xi) All normal and recurring fees, assessments and charges due and payable
under Franchisor Agreements;

 

  (xii) Credit card fees, travel agent commissions and other third party
reservation fees and charges;

 

  (xiii) All parking charges and other expenses associated with revenues
received by the Hotels related to parking operations, including valet services;

 

  (xiv) All expenses related to the revenues included in Gross Hotel Income,
including without limitation, expenses relating to telephone, vending,
television, cable television, pay television and similar services;

 

  (xv) The costs of obtaining and keeping in force all licenses or permits
necessary for the operation of the Hotel and in complying with governmental
laws, rules, regulations, ordinances, orders and requirements;

 

  (xvi) All reasonable travel expenses of Operator’s supervisory personnel on
the next level above hotel manager, to include director of engineering, revenue
manager and internal auditors (to the extent approved by Lessee) for visits to
the Hotels in the performance of their duties hereunder, but not including
travel between Operator’s main office and Operator’s regional offices;

 

  (xvii) The costs to send above property supervisory personnel to brand
conferences, which costs shall be reimbursed in proportion to the number of
Lessee’s hotels associated with the brand conference out of Operator’s total
portfolio of hotels managed associated with the specific brand conference. Such
percentage of reimbursable costs shall be pre-approved by Lessee prior to the
date of the conference. ;

 

6



--------------------------------------------------------------------------------

  (xviii) Other potential operating expenses which are budgeted for and approved
by Lessee provided they are disclosed in advance to Lessee’s designated
representative; and

 

  (xix) Operator’s Fee, if any.

Operating Expenses shall not include (a) depreciation and amortization except as
otherwise provided in this Agreement; (b) debt service; (c) capital expenditures
per the Hotel Capital Budget; and (d) lease payments to Owner.

The parties intend that Operating Expenses shall be computed in a manner
consistent with “Hotel and property operations expenses” computation of expenses
on the Parent’s Audited Consolidated Statements of Operations.

“Operating Loss” shall mean for any period the amount by which Operating
Expenses exceed Gross Hotel Income.

“Operating Term” shall mean, with respect to any Hotel, the term of this
Agreement as set forth in Section 2.01.

“Operator” shall have the meaning set forth in the recitals.

“Operator’s Fee” shall mean a monthly fee equal to 3% of Gross Hotel Income.

“Owners” shall mean the entities described on Exhibit A as it may be amended
from time to time as the owners of the Hotels. “Owner” shall mean any entity
described on Exhibit A as it may be amended from time to time.

“Parent” shall mean Condor Hospitality Trust, Inc.

“Property” shall mean the Land, the Hotel, all real and personal property now or
hereafter situated upon the Land and all appurtenant rights and easements
thereto.

“Renewal Term” shall have the meaning set forth in Section 2.01.

“RevPAR” shall mean Hotel occupancy percentage multiplied by average daily rate.

“RevPAR Benchmark” means the Hotel’s RevPAR Index for the trailing 12-months
ending on the Commencement Date.

“RevPAR Index” means the RevPAR Index included in the Smith Travel Research
Report (“STR Report”).

“SPAR Inspection” shall mean a property inspection as reasonably conducted by
Lessee using the Condor Property Audit Report form attached as Exhibit A-2.

 

7



--------------------------------------------------------------------------------

“STR Report” shall mean Smith Travel Research Report produced for the Hotel by
Smith Travel Research or, if Smith Travel Research no longer is in existence,
the successor of Smith Travel Research or such other industry resource that is
equally as reputable as Smith Travel Research will be substituted, in order to
obtain substantially the same result as would be obtained if Smith Travel
Research has not ceased to be in existence.

“Unrelated Persons” shall have the meaning set forth in Section 21.09.

(b) Terms with initial capital letters which appear within the foregoing
definitions are defined in this Article I or as indicated in this Agreement.
Dollars are denominated in U.S. Dollars.

ARTICLE 2

TERM OF AGREEMENT

Section 2.01. Term.

The term of this Agreement shall commence on the Commencement Date and shall
terminate at midnight on June 30, 2017[one (1) year term from the Commencement
Date] (the “Initial Term”), subject to earlier termination or extension as set
forth herein. This Agreement shall automatically renew for additional terms of
one (1) year each (each, a “Renewal Term”) unless either party gives the other
party written notice of termination at least ninety (90) days prior to the end
of the Initial Term or the then-current Renewal Term.

ARTICLE 3

OPERATION OF THE HOTELS

Section 3.01. Representations by Operator; Engagement of Operator.

Operator hereby represents that Operator (i) is experienced and capable and will
remain experienced and capable in the management and operation of hotels
throughout the United States of America, (ii) has reviewed and understands the
terms and provisions of the Lease and the Franchise Agreements and the Hotel
Standards, and (iii) will, on the effective date of this Agreement, meet the
requirements to be an “eligible independent contractor” under Section 856(d)(9)
of the Internal Revenue Code. In reliance on the foregoing representations,
Lessee hereby engages Operator to manage and operate the Hotels during the
Operating Term and Operator agrees to manage and operate the Hotels during the
Operating Term, in accordance with this Agreement. Operator will provide all
property management, financial accounting, reporting, marketing and other
operational services for each Hotel, including the services of regional
operations and regional sales support as necessary for all Hotels and will use
commercially reasonable efforts to maximize the operating profitability thereof.
Lessee and Operator acknowledge that it is the intention of the parties that the
Hotels be operated in a profitable manner and in a manner for comparable hotels
operated by a national operator within the Hotel’s market segment, all in
accordance with the Hotel Standards. Operator shall diligently pursue all
commercially reasonable measures to enable the Hotels to adhere to the Approved
Budget.

 

8



--------------------------------------------------------------------------------

Section 3.02. Standards of Operation.

Operator agrees to diligently and efficiently operate each Hotel and all of its
facilities and activities (i) at all times in accordance with the Hotel
Standards; (ii) consistent with the terms of the Lease and Lessee’s obligations
thereunder; (iii) in the same manner as is customary and usual in the
first-class operation of comparable hotels in its market; (iv) in compliance
with this Agreement, all franchise agreements, all easements, covenants and
restrictions affecting the Property (known or disclosed to Operator) and all
applicable governmental laws, rules, regulations, ordinances, orders and
requirements; (v) in accordance with the terms and conditions of any financing
affecting the Property (known or disclosed to Operator); and (vi) in accordance
with the requirements of any carrier having insurance on the Hotel or any part
thereof. Operator shall also obtain and keep in force any and all licenses or
permits necessary for the operation of the Hotel (provided that, at Lessee’s
option, liquor licenses or other licenses or permits shall be obtained and held
in Lessee’s name). All such licenses and permits shall belong to Lessee and/or
the Hotel and upon expiration or termination of this Agreement, Operator shall
take any and all actions reasonably requested by Lessee to transfer such
licenses and permits to Lessee or its designee. Operator also acknowledges and
agrees that this Agreement is subject and subordinate to the Lease and liens,
security interest and Mortgages in accordance with Article 20 hereof.

Section 3.03. Reservations Services and Revenue Management.

Operator shall sell, represent and promote the Hotel through the respective
Franchisors’ sales and reservations systems and will encourage the use of the
Hotel by all recognized sources of hotel business. Operator must employ at least
one employee responsible for revenue management of the Hotels, with
certification by a governing body reasonably acceptable to Lessee.

Section 3.04. Marketing.

(a) Operator shall maintain a sales staff dedicated to the Hotels to arrange,
contract for and carry out such marketing, advertising, national trade show
attendance, and promotion of the Hotel as Operator shall deem advisable and
consistent with the Approved Budget and in accordance with the Hotel Standards.
Operator will make every effort to ensure that the Hotel shall receive an
equitable share of the benefit of the cooperative advertising and promotion
reasonably commensurate with its contribution to the costs thereof. The costs
thereof shall be equitably allocated by Operator between the Hotel and other
participating hotels, subject to Lessee’s prior written approval. Upon Lessee’s
request, Operator shall provide reasonable documentation to support such
allocations. Operator shall provide Lessee with detailed monthly reports of its
marketing, advertising and promotional activities. Each property shall be
visited at least once every three (3) months by a member of Operator’s sales
leadership team.

(b) Operator may, consistent with the Approved Budget, and otherwise, with the
consent of Lessee, cause the Hotel to participate in sales and promotional
campaigns and activities involving complimentary rooms, food and beverages,
consistent with customary practices in the travel industry. Operator shall not
provide rooms or Hotel facilities at no cash charge or at a discounted cash rate
in trade for non-cash consideration or services without the consent of Lessee.

 

9



--------------------------------------------------------------------------------

Section 3.05. Consultations Between Lessee and Operator.

When requested by Lessee, Operator shall, from time to time, render advice and
assistance to Lessee and Owner in the negotiation and prosecution of all claims
for the reduction of real estate or other taxes or assessments affecting the
Hotel and for any award for taking by condemnation or eminent domain affecting
the Hotel.

Section 3.06. Transactions with Affiliates and Other Relationships.

(a) Operator shall obtain the prior written consent of Lessee (which Lessee may
withhold in Lessee’s sole and absolute discretion) prior to contracting with any
Affiliate (or companies in which Operator has an ownership or other economic
interest if such interest is not sufficient to make such a company an Affiliate)
to provide goods and/or services to the Hotels.

(b) Prior to entering into any contract, agreement or arrangement with respect
to one or more of the Hotels pursuant to which Operator may receive rebates,
credit card rebates, cash incentives, administration fees, concessions, profit
participations, stock or stock options, investment rights or similar payments or
economic consideration from or in, as applicable, vendors or suppliers of goods
or services (collectively, “Rebates”), Operator shall promptly disclose to
Lessee in writing the fact of and the estimated amount of such Rebates, and the
charges and other amounts expected to be incurred in connection with any such
contracts or agreements (which shall not exceed prevailing market rates with
respect to such goods or services). All Rebates will accrue to the benefit of
Lessee and will be applied against Operating Expenses.

Section 3.07. Regional Manager.

Operator shall provide the services of one of its experienced management
employees to oversee and manage the operations of the Hotels (the “Regional
Manager”). Lessee shall have the right to approve the Regional Manager and any
successor provided that such approval shall not be unreasonably withheld. The
Regional Manager shall meet telephonically with the designated representatives
of Lessee at least monthly to discuss operations at the Hotels and consult with
Lessee to answer any questions Lessee may have, and to address any concerns of
Lessee. Lessee’s representatives shall have the right to meet with the COO of
Operator or his/her mutually acceptable alternative on a semi-annual basis to
review hotel performance.

Section 3.08. Certain Expenses.

Operator shall not be entitled to charge Lessee for any of its costs and
expenses, except as follows:

(a) Operator shall not charge tuition for training courses provided by Operator
for employees employed at the Hotels or for course materials but shall be
reimbursed the cost of course materials developed by third party companies,
subject to approval in the Operating Budget. Reasonable travel and housing
expenses of trainees shall be included in Operating Expenses, subject to
approval in the Operating Budget.

(b) Travel expenses described in (xvi) of “Operating Expenses” above.

 

10



--------------------------------------------------------------------------------

Operator shall be solely responsible and shall reimburse Lessee and Owner for
re-inspection and/or penalty fees charged by Franchisors following a “failure”
or its equivalent in any quality inspection report or brand required score
standards unless the failure is for a Capital Improvement that has been
previously brought to the attention of the Owner or Lessee and Owner or Lessee
has not corrected at the time of the inspection or if the Operator has met the
required brand guest service scores in which case the penalty fees will be paid
by Lessee.

ARTICLE 4

INDEPENDENT CONTRACTOR

Section 4.01. Operator Status.

In the performance of its duties in the administration, management and operation
of the Hotel, Operator shall act solely as an independent contractor. Nothing
herein shall constitute or be construed to be or create a partnership or joint
venture between Lessee and Operator, or be construed to appoint or constitute
Operator as an agent of Owner for any purpose, or be construed to create a lease
by Operator of the Hotel or the Property and Operator shall not constitute a
tenant or subtenant of Lessee or Owner. Operator’s rights under this Agreement
shall be those of an agent only and shall not constitute an interest in real
property. Lessee or Owner shall have the right to lease, develop or sell excess
land or structures not required for operation of the Hotel. It is expressly
covenanted that this Agreement is no more than an agreement for the rendering of
services by Operator on behalf of Lessee in the operation and management of the
Hotels.

Section 4.02. Employees.

Operator agrees that Lessee will have the right to review, interview, approve,
or override, the hiring of Hotel General Manager and if applicable, Director of
Sales. Operator will use all methods at their disposal to find qualified
candidates for the above listed positions. Operator agrees that if termination
of either General Manager or Director of Sales occurs, Operator will put
temporary or task force help in those vacated positions to insure continued
smooth running operations of Hotel.

(a) Each Hotel employee shall be the employee of Operator, or an affiliate
company of Operator, and not of Lessee, and every person performing services in
connection with this Agreement shall be acting as the employee of Operator, but
their salaries and other related expenses shall be an Operating Expense.

(b) Operator shall provide evidence to Lessee of statutory Worker’s Compensation
Insurance and Employer’s Liability Insurance for each such employee. The
insurance coverages (including, without limitation, the carrier, policy limits
of each and waiver of subrogation endorsements) must be in form, substance and
amount satisfactory to Lessee in all respects. Upon request of Lessee, Operator
will deliver to Lessee waiver of subrogation endorsements in favor of Lessee and
Owner.

(c) The hiring policies and the discharge of employees at the Hotel shall in all
respects comply with all “applicable” laws and regulations, and Operator shall
comply with all laws, regulations and ordinances regarding the employment and
payment of persons engaged in the operation of each Hotel.

 

11



--------------------------------------------------------------------------------

(d) Lessee shall have the right to participate in any negotiations with labor
unions representing employees at the Hotel, and Operator shall not sign any
union contracts or card check neutrality agreements covering such employees at
the Hotel which have not been previously approved in writing by Lessee.

Section 4.03. Employee Expenses.

(a) All costs of every nature pertaining to all employees at the Hotel,
including, without limitation, salaries, benefits, EPLI coverage, the terms of
any bonus plan or arrangement, costs incurred in connection with governmental
laws and regulations and insurance rules, shall be set forth in the Approved
Budget as an Operating Expense.

(b) Compensation, overhead costs and other expenses of Operator and its
Affiliates not specifically provided for herein shall not be Operating Expenses
and shall not be payable or reimbursable by Lessee; provided, however, Operator
may include in the calculation of Operating Expenses the salary of any of
Operator’s employees located at the Operator’s corporate headquarters which have
been temporarily transferred to a Hotel to serve that Hotel exclusively;
provided, further, that Operator may only include in Operating Expenses that
portion of that employee’s salary which is not to exceed 10% of the normal rate
charged for that employment position. Operator may also include in the
calculation of Operating Expenses reasonable travel costs associated with
Operator’s employees located at the Operator’s corporate headquarters which have
been temporarily transferred to a Hotel to serve that Hotel exclusively. Lessee
reserves the right to approve temporary travel schedule.

Section 4.04. Employee Benefit Plans.

Operator shall enroll employees at the Hotels in medical and health, life
insurance and employee benefit plans which are approved by Lessee. Operator’s
contributions to such plans, reasonable administrative fees, at cost, which may
be expended in connection therewith, and reasonable expenses for such plans will
be estimated and disclosed to Lessee in advance and provided for in the Approved
Budget and will be an Operating Expense. Except for employer matching
contributions under any 401(k) plan, Lessee, in its sole discretion shall
determine whether to require employees at the Hotels to pay all or a portion of
the costs of the employees’ participation in such plans. Except as otherwise
provided in Section 6.03, all costs referenced in Section 4.03 and this
Section 4.04 will be the responsibility of Lessee only to the extent the same
are provided for in the Approved Budget. Upon Lessee’s request, Operator will
establish a 401(k) plan as an employee benefit plan. All costs incurred by
Operator pursuant to actions taken by Operator at Lessee’s direction will be
Operating Expenses.

Section 4.05. Execution of Agreements.

(a) Except as provided in Section 4.05(b), Operator shall execute as agent of
Lessee leases and other agreements relating to equipment and/or services
provided to each Hotel, all of which, unless otherwise approved in writing in
advance by Lessee, shall either be a term of one year or less or be cancelable
upon not more than thirty (30) days’ written notice by Operator or

 

12



--------------------------------------------------------------------------------

Lessee without the payment of a penalty or fee. Notwithstanding the foregoing,
without the prior written approval of Lessee, Operator shall not enter into any
agreement (i) which provides for the payment of sums not authorized by Lessee in
an Approved Budget, (ii) which would give rise to a lien upon all or any part of
the Property, (iii) which would result in liability to Lessee for sums other
than as set forth in the applicable Approved Budget, (iv) to lease any part of
any Property, (v) relating to alterations to the exterior, interior or
structural design of the Hotel, (vi) which requires an unbudgeted payment of
more than $5,000, or in the case of a repair of any payment of more than $2,500
(vii) which is not cancelable by Lessee upon 30 days’ notice or less unless the
term of said agreement is one year or less, (viii) which provides for any
automatic renewal terms greater than thirty (30) days or (ix) contracts for
multiple rooms and / or multiple days that (A) exceed a 1-year term and / or
(B) exceed 40% of properties’ room inventory for a period of 14 days or more, or
(C) exceed 50 room nights and have a negotiated net rate of $40 or less for
economy properties, and $55 or less for midscale and above, this includes
promoting such rates online, in print ads such as coupons. If Operator desires
to enter into any agreements requiring the consent of Lessee, Operator shall
first send written notice of intent to enter into such agreement to Lessee, and
Lessee shall either approve or disapprove within five (5) business days of
receipt of such notice. Lessee’s failure to timely respond to said request shall
be deemed approval.

(b) Subject to Lessee’s prior approval of the same and upon Lessee’s written
request, Operator shall execute, as agent for Lessee, (i) all leases, as
sub-lessor, of any space at any Property, and (ii) equipment rental and/or lease
agreements which cannot be terminated upon thirty (30) days notice or less
without the payment of a penalty or fee. Operator shall exercise its best
efforts to obtain in each equipment agreement a right on the part of the lessee
of such equipment to terminate the same on thirty (30) days notice or less
without the payment of a penalty fee. Notwithstanding anything in this
Section 4.05 to the contrary, Lessee reserves the right, exercisable at Lessee’s
option, to execute any lease or other agreement relating to equipment and/or
services being provided to the Hotel.

ARTICLE 5

INDEMNIFICATION

Section 5.01. Indemnification by Operator.

In addition to all other obligations of Operator to Lessee hereunder, Operator
shall indemnify and hold Lessee harmless against all claims, demands, actions,
liabilities, losses, damages, lawsuits and other proceedings at law or in
equity, judgments, awards, commissions, fees, costs and expenses (including,
without limitation, attorneys’ fees and expenses), of every kind and nature
whatsoever to or of any party connected with, or arising out of, or by reason of
any gross negligent act or omission, breach of contract, willful misconduct, or
tortious actions by Operator, or any Affiliate of Operator, or any officer,
employee, agent, contractor, subcontractor, or other person or entity working
for Operator or any Affiliate of Operator and any employment related claims by
Operator’s employees. The indemnification provisions of this Section 5.01 are
subject to the limitations set forth in Section 5.02.

 

13



--------------------------------------------------------------------------------

Section 5.02. Limitations on Indemnification.

None of the indemnifications set forth in Section 5.01 shall be applicable to
(1) liability resulting from the design or construction of the Hotel, or
(2) that portion of a liability which is covered and paid for by insurance
maintained for the Hotel. The standard of performance of which Operator is to be
responsible under this Agreement shall be that, reasonably and diligently
exercised, of a professional hotel operator. Settlement of a third party claim
shall not be prima facie evidence that a party has triggered an indemnification
obligation hereunder. Notwithstanding the provisions of Section 5.01 above,
neither Lessee nor Operator will assert against the other and each does hereby
waive with respect to the other any claims for any losses, damages, liabilities
and expenses (including lawyers’ fees and disbursements) incurred or sustained
by that party as a result of damage or injury to persons or property arising out
of the ownership, operation or management of the Hotels, to the extent that the
damage and injury are covered by insurance and the proceeds are actually
recovered from the insurer.

Section 5.03. Indemnification by Lessee.

Lessee shall indemnify and hold Operator harmless against all claims, demands,
actions, liabilities, losses, damages, lawsuits and other proceedings at law or
in equity, judgments, awards, commissions, fees, costs and expenses (including,
without limitation, attorneys’ fees and expenses), of every kind and nature
whatsoever to or of any party connected with or arising out of, or by reason of
any gross negligent act or omission, breach of contract, willful misconduct, or
tortious actions by Lessee or any Affiliate of Lessee, or any officer, employee,
agent, contractor, subcontractor, or other person or entity working for Lessee
or any Affiliate of Lessee. The indemnification provisions of this Section 5.03
are subject to the limitations set forth in Section 5.02. Lessee will indemnify
and hold Operator harmless from all costs, expenses, claims, damages and
liabilities, including without limitation, lawyers’ fees and disbursements,
arising or resulting from Lessee’s failure following the expiration or earlier
termination (for whatever cause) of this Agreement to provide all of the
services contracted for in connection with the business booked on commercially
reasonable terms for the Hotels on or prior to the date of such expiration or
termination. The provisions of this Section will survive any expiration or
termination of this Agreement and will be binding upon Lessee and its successors
and assigns, including any successor or assign that becomes the beneficial or
legal owner of the Hotels after the effective date of any such expiration or
termination.

Section 5.04. Survival of Indemnity.

The provisions of this Article V shall survive the expiration or sooner
termination of this Agreement with respect to matters arising out of facts or
circumstances occurring during the period prior to such expiration or
termination.

 

14



--------------------------------------------------------------------------------

ARTICLE 6

BUDGETS AND POLICY MEETINGS

Section 6.01. Budgets.

(a) No later than October 1 of each year, Operator will prepare and submit
(following discussions with Lessee) to Lessee an annual capital budget for each
Fiscal Year for each Hotel (the “Hotel Capital Budget”). Notwithstanding the
foregoing, for the Fiscal Year in which this Agreement is executed Operator
shall manage the Hotels in accordance with the then existing Hotel Capital
Budget. The Hotel Capital Budget will set forth all projected Capital
Improvements for such Fiscal Year, which budget shall also be month-to-month as
well as annual. The Hotel Capital Budget will be subject to the approval of
Lessee and Owner, in their sole and absolute discretion. No later than
November 1 of each year, Operator shall prepare and submit (following
discussions with Lessee) to Lessee an annual marketing plan and operating budget
for the operation of each Hotel for the forthcoming Fiscal Year containing
detailed projections of Gross Hotel Income and budgets of Operating Expenses
(the “Hotel Operating Budget”). Notwithstanding the foregoing, for the Fiscal
Year in which this Agreement is executed Operator shall manage the Hotels in
accordance with the then existing Hotel Operating Budget. The Hotel Operating
Budget shall be month-to-month as well as annual and shall be in the form
designated by Lessee, and approved by Operator, which approval of the form shall
not be unreasonably withheld. The Hotel Operating Budget and the Hotel Capital
Budget shall provide for operating, equipping and maintaining the Hotel in
accordance with the Hotel Standards. Contemporaneously with the submission of
the Hotel Capital Budget, Operator shall submit to Lessee monthly budgeted
occupancy, average daily rate and RevPAR statistics for each hotel. The Hotel
Operating Budget and the monthly budgeted hotel operating statistics shall
contain Operator’s reasonable good faith estimates of the amounts set forth
therein. Operator shall provide Lessee, upon request, all details, information
and assumptions used in preparing the Hotel Capital Budget and the Hotel
Operating Budget. Owner shall be responsible for implementing the Hotel Capital
Budget and may, in Owner’s sole discretion, increase, decrease, delete or modify
in any respect any capital expenditure in any Hotel Capital Budget.

(b) Operator shall review the Hotel Capital Budget and the Hotel Operating
Budget with Lessee, and upon Lessee’s written approval of the Budget, it shall
constitute the Approved Budget for the succeeding Fiscal Year and shall be
implemented by Operator. The Approved Budget for each Hotel shall be prepared in
both dollar amounts and percentages. If Lessee objects to any portion of the
Hotel Capital Budget or the Hotel Operating Budget within 30 days after receipt
of the same, or to any portion of the revisions within 20 days after submission
of the revisions by Operator to Lessee, the parties hereto will call a special
budget meeting to resolve the points of disagreement. In the event that Lessee
and Operator are unable to agree on the Hotel Operating Budget for a Hotel prior
to the commencement of the applicable Fiscal Year, an interim operating budget
shall be implemented which will reflect CPI increases for expenses and RevPAR
increases based on the appropriate previous 12-month RevPAR growth percentage
for the Competitive Set in which the Hotel is included, as published by Smith
Travel Research, for revenue growth over the prior year’s actual amounts.

 

15



--------------------------------------------------------------------------------

Section 6.02. Budget Meetings.

Budget meetings between Lessee and Operator will be held at times as reasonably
scheduled by Lessee. At each budget meeting and at any additional meetings
during a Fiscal Year called by Lessee, Operator shall consult with Lessee on
matters of policy concerning management, sales, room rates, wage scales,
personnel, general overall operating procedures, economics and operation and any
other matters affecting the operation of the Hotel as requested by Lessee.

ARTICLE 7

OPERATING EXPENSES

Section 7.01. Payment of Operating Expenses.

(a) In performing its authorized duties hereunder, Operator shall promptly pay
all Operating Expenses, except that if requested by Lessee certain Operating
Expenses shall be paid by Operator directly to Lessee for payment by Lessee to
the appropriate lender, taxing authority, insurer or other party so identified
by Lessee to Operator.

(b) Subject to Article V, all reasonable third party Operating Expenses incurred
by Operator in performing its authorized duties shall be reimbursed or borne by
Lessee; provided that such Operating Expenses are incurred pursuant to and
within the limits set forth in an Approved Budget or otherwise pursuant to the
terms of this Agreement.

(c) Any request by Operator for Lessee or a Hotel to make any expenditure or
incur any obligations in excess of $2000.00 for any individual line item in
excess of approved budget, excluding utilities and franchise fees, shall be
reviewed with Lessee. Operator shall not make any such expenditure without
Lessee’s prior consent, except as is necessary, in Operator’s reasonable good
faith judgment, for the immediate emergency protection of life or property.
Lessee shall endeavor to respond to any such request within two (2) business
days of the receipt thereof; provided, however, Lessee shall have no obligation
to agree to any such request and no liability for failing to respond and failure
to respond to such request within such two (2) business day period shall be
deemed a denial of the request.

Section 7.02. Operating Expenses Not an Obligation of Operator.

Except as may be otherwise specifically provided in this Agreement, Operator
shall in no event be required to advance any of its own funds for Operating
Expenses of the Hotel, nor to incur any liability in connection therewith unless
Lessee shall have furnished Operator with funds as required of Lessee under the
terms of this Agreement. However, if Lessee has provided funds required of
Lessee hereunder, Operator shall advance such funds necessary to pay expenses
incurred by Operator in performing its duties and obligations hereunder. Unless
agreed to by Lessee in this Agreement, in the Hotel Operating Budget or
otherwise in writing in advance, compensation, overhead costs, and other
expenses of Operator and its Affiliates shall not be reimbursable to Operator by
Lessee.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

BANK ACCOUNTS

Section 8.01. Lessee Revenue Account.

All income, receipts, and proceeds included in the definition of Gross Hotel
Income shall be deposited into Lessee Revenue Account.

Section 8.02. Bank Accounts.

(a) Operator shall have the responsibility for payment of all Operating Expenses
(which may include Operator’s Fee and the monthly accruals of the Hotels along
with bank fees and analysis charges such as fees for checks cashed, positive pay
(with reconciliation), and incoming federal wire transfer charges) and shall be
reimbursed by Lessee for such expenses upon submission of receipts and
documentation reasonably requested by Lessee. Lessee funds shall not be
commingled with Operator’s funds and Operator shall provide to Lessee monthly a
detailed accounting of all Hotel Operating Account receipts and disbursements.
Operator shall comply with Lessee’s or Owner’s or their lenders’ requirements
with respect to lock-box accounts provided that Lessee shall be responsible for
any incremental out-of-pocket costs of Operator resulting from any such lock-box
arrangement (which shall not be an Operating Expense).

(b) Operator may establish one or more separate bank accounts for handling
payroll costs. Such accounts shall be in a bank selected by Lessee, and shall be
handled exclusively by the individuals designated by Operator and approved in
writing by Lessee. Funds shall be deposited in the payroll account or accounts
by the Lessee, as needed, in order to meet payroll requirements; provided,
however, all expenditures from such accounts shall be subject to and in
accordance with the terms of this Agreement.

Section 8.03. Authorized Signatures.

The Hotel Operating Account shall be under the day-to-day control of Operator,
subject to Operator’s obligation to account to Lessee as and when provided for
herein. Lessee shall have signatory authority with respect to the Hotel
Operating account, provided, however, Lessee shall not remove any funds from the
Hotel Operating Account without first providing at least one week notice to
Operator. All receipts and income, including, without limitation, Gross Hotel
Income shall be promptly deposited in the Lessee Revenue Account. Checks or
other documents of withdrawal shall be signed only by the individual
representatives of Operator approved in writing by Lessee and duly recognized
for such purpose by the bank or banks in which the referenced accounts are
maintained. Upon Lessee’s request, Operator shall supply Lessee with fidelity
bonds or other insurance insuring the fidelity of authorized signatories to such
accounts, unless said bonds or other insurance shall have been placed by Lessee
and delivered directly by the bonding or insurance company to Lessee. The cost
of such fidelity bonds or other insurance shall be an Operating Expense and
subject to Lessee’s approval. Neither Lessee nor Operator shall be responsible
for any losses occasioned by the failure or insolvency of the bank or banks in
which the referenced accounts are maintained. Upon expiration or termination of
this

 

17



--------------------------------------------------------------------------------

Agreement and the payment to Operator of all amounts due Operator hereunder upon
such expiration or termination, as provided in this Agreement, all remaining
amounts in the referenced accounts shall be transferred forthwith to Lessee, or
made freely available to Lessee.

ARTICLE 9

BOOKS, RECORDS AND STATEMENTS

Section 9.01. Books and Records.

(a) Operator shall keep full and adequate books of account and other records
reflecting the results of operation of the Hotel on an accrual basis, all in
accordance with GAAP.

(b) Except for the books and records which may be kept in Operator’s home office
or other location approved by Lessee the books of account and all other records
relating to or reflecting the operation of the Hotel shall be kept at the Hotel.
All such books and records pertaining to the Hotel, including, without
limitation, books of account, guest records and front office records, at all
times shall be the property of Lessee and, except for books of account, accounts
payable invoices, night audit packages, deposit records and similar documents
which may be sent to Operator’s accounting department shall not be removed from
any Hotel by Operator without Lessee’s written approval and consent. All books
and records pertaining to the Hotel and of Operator (including all budgetary
records of Operator), wherever kept, shall be available to Lessee and its
representatives at all reasonable times for examination, audit, inspection,
transcription and copying. Operator shall not remove, destroy or delete any
books and records of the Hotels without the prior written consent of Lessee.
Upon any termination of this Agreement, all of such books and records pertaining
to the Hotel forthwith shall be turned over to Lessee so as to insure the
orderly continuance of the operation of the Hotel, but such books and records
shall be available to Operator for a period of five (5) years at all reasonable
times for inspection, audit, examination, and transcription of particulars
relating to the period in which Operator managed the Hotel.

Section 9.02. Statements.

(a) Operator shall deliver to Lessee by the eighth (8th) business day following
the last day of each month, for each Hotel, a monthly report of the state of the
business and affairs of the operation of the Hotel for the immediately preceding
month and for the Fiscal Year to date and within eight (8) days after the end of
each quarter, a quarterly report with respect to the preceding quarter. Such
reports shall include at least (i) a balance sheet account reconciliation
including all intercompany accounts, (ii) a profit and loss statement, comparing
current month and Fiscal Year-to-date profit, loss, and operating expenses to
the Approved Budget and the prior year and comparing current month, quarter and
Fiscal Year-to-date average daily rate, occupancy and RevPAR to the Approved
Budget and the prior year, (iii) a statement which details the computation of
all fees payable to Operator for the month and quarter, (iv) the balance of all
bank accounts, and (v) an adjusting statement showing the actual cash position
of the Hotel for the month, quarter and Fiscal Year-to-date. Additionally,
Operator shall deliver to Lessee twenty (20) days following the end of each
month and twenty (20) days following the end of each quarter a written narrative
discussing any of the aforementioned reports and year-to-date variances from the
Approved Budget, without thereby implying Lessee’s approval of such variance.

 

18



--------------------------------------------------------------------------------

(b) Such reports and statements (i) shall be in form and in detail satisfactory
to Lessee as reasonably requested by Lessee and consistent with standard hotel
reporting procedures, (ii) shall be taken from the books and records maintained
by Operator in the manner hereinabove specified, and (iii) if requested by
Lessee, shall be in electronic form.

(c) Within sixty (60) days after the end of each Fiscal Year, Operator shall
deliver to Lessee reviewed financial statements for Operator, and, if requested
by Lessee, within thirty (30) days after the end of each quarter of each Fiscal
Year, Operator shall deliver to Lessee unaudited financial statements for
Operator.

(d) In addition, Operator shall timely deliver to Lessee a copy of (i) a monthly
STAR report from Smith Travel Research for each Hotel, where available (which
Operator hereby agrees to order with respect to each Hotel and provide to
Lessee), (ii) each Guest Satisfaction report, (iii) upon receipt, each
Franchisor inspection report, and (iv) such other reports or information in such
form as may be reasonably requested by Lessee. Any out-of-pocket costs incurred
by Operator to generate such reports will be included in Operating Expenses.

(e) Operator shall use the accounting software and payroll processor specified
in Exhibit A-3.

ARTICLE 10

OPERATOR’S FEE AND TRANSFERS TO LESSEE

Section 10.01. Payment of Operator’s Fee.

Within three (3) business days after the delivery to Lessee of the monthly
report required by Section 9.02, Operator shall be paid the Operator’s Fee by
Lessee for the immediately prior month, based upon Gross Hotel Income for the
immediately prior month, as determined from the books and records referred to in
Article IX.

ARTICLE 11

REPAIRS AND MAINTENANCE

Subject to the provisions of the Approved Budget, Operator shall from time to
time make such expenditures for repairs and maintenance as are necessary to keep
the Hotel in good operating condition in accordance with the Hotel Standards. If
any repairs or maintenance shall be made necessary by any condition against the
occurrence of which Operator, Lessee or Owner has received the guaranty or
warranty of any contractor for the building of the Hotel or of any supplier of
labor or materials for the construction of the Hotel, then Operator shall, on
Lessee’s or Owner’s request, cooperate with Lessee and Owner in invoking such
guarantees or warranties. Notwithstanding the Approved Budget, Owner or Lessee
may from time to time at its expense make such alterations, additions, or
improvements (including structural changes or repairs) in or to the Hotel as
they deem desirable, in their sole discretion and responsibility, for the
efficient operation of the Hotels.

 

19



--------------------------------------------------------------------------------

ARTICLE 12

INSURANCE

Section 12.01. General.

Owner and Lessee shall maintain insurance policies with respect to the Hotels as
set forth below. Operator agrees to cooperate with Lessee and Owner in obtaining
any such insurance. Operator further agrees to provide Lessee with detailed
summaries of their Worker’s Compensation, Auto Liability, Management Errors &
Omissions, Professional Liability and Employment Practices Liability (where
Operator agrees to include Franchisor on the Employment Practices Liability
insurance policy) insurance policies and endorsements upon renewal.

Section 12.02. Workers’ Compensation and Other Employment Insurance.

Operator shall obtain, and the Hotel Operating Budget shall include, as an
Operating Expense, Workers’ Compensation, in compliance with state law in the
state of operation of each Hotel, including Employers’ Liability with minimum
limits of $1,000,000 each accident. Such policy shall include an Alternate
Employer Endorsement naming Owner and Lessee, and shall provide for a Waiver of
Subrogation in favor of Owner and Lessee.

Section 12.03. Approval of Companies and Cost by Owner and Lessee.

All insurance shall be with such insurance company or companies as may be
selected by Owner or Lessee with a minimum approved carrier requirement of
A-VII. Lessee may obtain all insurance at their sole and absolute discretion
but, upon the request of Lessee not less than one hundred twenty (120) days
prior to the coverage date, Operator will obtain such insurance, subject to
Lessee’s approval of the insurance companies and coverages. Comprehensive
general liability insurance and such other liability insurance as may be
obtained or afforded shall be in the name of Owner and Lessee, and shall name
Operator as an additional named insured as respects liability arising from the
operation, maintenance and use of the Hotel and operations incidental thereto.
All property insurance policies shall be endorsed specifically to the effect
that the proceeds of any building, contents or business interruption insurance
shall be made payable to Lessee. Operator shall provide proper evidence of
insurance required by Operator to Owner/Lessee annually. Such policies shall
require a minimum of 30 days’ notice to Owner/Lessee in the case of
cancellation, for any reason, if allowed by insurance carrier.

Section 12.04. Maintenance of Coverages.

Lessee shall hold all insurance policies obtained hereunder, and certificates of
such policies, if any, shall be delivered to each of Lessee and Operator.

 

20



--------------------------------------------------------------------------------

Section 12.05. Waiver of Subrogation.

To the extent obtainable from carriers and to the extent that endorsement forms
are approved by the Insurance Commissioner (or comparable office or department)
of the state in which the Hotel is located, all policies of property insurance
shall provide that the insurance companies will have no rights to subrogation
against Lessee or Operator or the agents or employees thereof.

Section 12.06. Blanket Coverage.

Owner and Lessee reserve the right to provide any insurance referenced in this
Article XII by one or more so-called “blanket” or “umbrella” policies of
insurance. Operator further acknowledges that the insurance coverage of the
Hotel may be part of the general insurance plan of Owner or Lessee or of any of
their affiliates. Owner or Lessee may elect to obtain any of the insurance
coverages set forth in this Article XII with a “deductible loss” clause
providing for per occurrence deductibles.

Section 12.07. Employment Practice Liability.

Operator shall obtain EPL coverage, including Third Party Liability coverage,
insuring against potential claims against Operator by Operator’s employees, for
employment related claims. Such coverage shall have a minimum limit of
$2,000,000, and shall name Owner/Lessee as additional insured.

Section 12.08. Cyber/Network/Privacy Liability.

Owner/Lessee shall obtain Cyber/Network/Privacy insurance against potential
claims against Operator and Owner/Lessee by third parties or a governmental
authority arising from unauthorized access, unauthorized use, theft of data,
virus transmission, denial of service, internet liability and failure to protect
privacy and intellectual property in connection with and arising out of the
design, development and use of any systems utilized to operate and maintain the
services, premises and operations of the Hotels, with minimum limits of
$1,000,000 per occurrence/aggregate. Such insurance shall name Operator as
additional insured.

Section 12.09. Liquor Liability.

Where a liquor license is held in Operator’s name, Operator shall obtain Liquor
Legal Liability insurance against potential claims by third parties arising out
of the serving of such. Coverages shall be in amount of minimum limits of
$1,000,000 per occurrence, and shall include Owner/Lessee as additional insured.

Section 12.10. Automobile Liability.

(a) Owner/Lessee shall obtain Automobile Liability insuring against third party
liability claims arising from the use of Owner/Lessee owned automobiles, with
minimum limits of $1,000,000 each accident. Such coverage shall include the
Operator as Additional Insured as respects liability arising from the use of
such automobiles in connection with the Hotel and operations incidental thereto.
Coverage shall include a Waiver of Subrogation in favor of Operator.

 

21



--------------------------------------------------------------------------------

(b) Operator shall obtain Operator-Owned, Non-Owned and Hired Automobile
Liability and Physical Damage insuring against third party liability and damage
of such vehicles, when such vehicles are used hired or rented by employees of
Operator, with minimum limits of liability $1,000,000 each accident. Coverage
shall include a Waiver of Subrogation in favor of Owner and Lessee. Such
insurance shall name Owner/LesseeAll, as additional insured.

Section 12.11. General Liability.

Owner/Lessee shall obtain General Liability insuring against third party
liability claims with minimum limits of $1,000,000 each occurrence/$2,000,000
aggregate. Such coverage shall include the Operator as Additional Insured as
respects liability arising from the operation, maintenance, and use of the Hotel
and operations incidental thereto. Owner/Lessee also agree to maintain Umbrella
Liability Policy with a minimum limit of $10,000,000.00.

Section 12.12. Property.

Owner/Lessee shall obtain Property insurance and Business Interruption insurance
insuring the Hotel properties, as determined appropriate by Owner/Lessee.
Coverage shall include a Waiver of Subrogation in favor of Operator.

Section 12.13. Crime.

Owner/Lessee shall obtain Crime coverage insuring against the dishonest acts &
theft of Owner’s, Lessee’s and Owner’s/Lessee’s customers personal property by
Operator’s employees.

ARTICLE 13

PROPERTY TAXES, LOCAL TAXES, LEVIES AND OTHER ASSESSMENTS

 

Section 13.01. Property Taxes.

At Lessee’s request, Operator shall pay from the Hotel Operating Account prior
to the dates the same become delinquent, with the right upon Lessee’s request to
pay the same in installments to the extent permitted by law, all real and
personal property taxes levied against the Property or any of its component
parts.

Section 13.02. Lessee’s Right to Contest.

Notwithstanding the foregoing, Lessee or Owner may contest the validity or the
amount of any real or personal tax or assessment. Operator agrees to cooperate
with Lessee and Owner and execute any documents or pleadings required for such
purpose.

 

22



--------------------------------------------------------------------------------

ARTICLE 14

DAMAGE OR DESTRUCTION - CONDEMNATION

Section 14.01. Damage.

If at any time during the Operating Term any Hotel or any portion thereof should
be damaged or destroyed, Owner and Lessee shall have the respective rights and
obligations set forth in the Lease with respect to damage or destruction. In the
event the Hotel is not repaired, rebuilt or replaced, Lessee may terminate this
Agreement by written notice to Operator, effective as of the date sent and the
parties shall treat such termination as if it were in connection with the sale
of the Hotel in accordance with Section 16.03. If at any time during the
Operating Term any Hotel or any portion thereof should be damaged or destroyed
such that the Hotel is rendered temporarily inoperable and Lessee does not
exercise their right to terminate this Agreement, Operator will be entitled to
an Operator Fee equivalent to the monthly average of the preceding twelve
(12) months Operator Fee for a sixty (60) day period after the closure.

Section 14.02. Condemnation.

If at any time during the Operating Term the whole or any part of the Property
shall be taken or condemned in any eminent domain, condemnation, compulsory
acquisition or like proceeding or sale in lieu thereof by any competent
authority, or if such a portion thereof shall be taken or condemned as to make
it imprudent or unreasonable to use the remaining portion as a hotel of the type
and class immediately preceding such taking or condemnation, then the parties
shall treat such termination as if it were in connection with the sale of Hotel
in accordance with Section 16.03. Operator shall have no right to the award from
the taking or condemning authority in any such proceeding; provided, however,
that this shall not prevent Operator from making a separate claim against the
condemning authority for loss of its business or profits.

ARTICLE 15

USE OF NAME

During the term of this Agreement, each Hotel shall at all times be known by
such name as from time to time may be selected by Lessee or Owner.

ARTICLE 16

TERMINATION

Section 16.01. Inspection Failure.

This Agreement may be terminated by Lessee as to one or more Hotels upon the
failure within a sixty (60) day period of a SPAR inspection or a Franchisor’s
quality inspection of a Hotel for any reason other than capital related
condition items (by way of example, mildewed caulking or scuffed walls would be
considered non capital related whereas worn carpet or sagging beds would be
capital related), if the failures have not been remedied by Operator within
sixty (60) days following the relevant inspection(s). Such termination shall be
by delivery of written notice by Lessee to Operator not less than thirty
(30) days prior to the effective date of termination.

 

23



--------------------------------------------------------------------------------

If Operator fails two consecutive Franchisor’s quality inspections
(“Inspection”), for reasons other than capital related issues, Lessee may
terminate this Agreement and such termination shall be by delivery of written
notice by Lessee to Operator not less than thirty (30) days prior to the
effective date of termination. Additionally, Lessee reserves the right, at its
sole and absolute discretion, to request an extra Inspection on the Hotel after
Operator has failed an Inspection, for reasons other than capital related items,
and if Operator fails the extra Inspection this will qualify as two consecutive
fails of Inspections and Lessee may terminate this Agreement and such
termination shall be by delivery of written notice by Lessee to Operator not
less than thirty (30) days prior to the effective date of termination. Lessee
will be responsible for any additional fee required by Franchisor for said extra
Inspection.

Section 16.02. Performance Failure.

(a) If a Hotel fails to achieve as of the end of any Fiscal Quarter (i) actual
NOI of at least 90% of the budgeted NOI for such Hotel for such Fiscal Quarter,
and (ii) 100% of such Hotel’s previous years running (12) month RevPAR index (as
measured by STR) for such twelve (12) month period (collectively, an “Individual
Hotel Performance Failure”), subject to the cure periods below, Lessee may
terminate this Agreement with respect to such Hotel upon sixty (60) days prior
written notice to Operator. The effectiveness of any such notice of termination,
however, shall be stayed until completion of the following applicable cure
periods.

If an Individual Hotel Performance Failure occurs with respect to a Fiscal
Quarter, but the Hotel achieves as of the end of the immediately following three
(3) months actual NOI of at least 100% of the budgeted NOI for such Hotel for
three (3) months, and 100% of such Hotel’s previous years running (3) month
RevPAR index (as measured by STR), then the Individual Hotel Performance Failure
shall be deemed cured and Lessee shall have no right to terminate for such
Individual Hotel Performance Failure (and any notice of termination with respect
thereto shall be deemed null and void).

(b) If the portfolio of Hotels fail to achieve as of the end of any Fiscal
Quarter actual NOI of at least 90% of the budgeted NOI for the Hotels for such
Fiscal Quarter, and 95% of the Hotels’ previous years running (12) month RevPAR
index (as measured by STR) for such Fiscal Quarter (collectively, a “Operator
Performance Failure”), subject to the cure period below, Lessee may terminate
this Agreement with respect to all of the Hotels under this agreement upon sixty
(60) days prior written notice to Operator. The effectiveness of any such notice
of termination, however, shall be stayed until completion of the following
applicable cure periods.

If the Operators Performance Failure occurs with respect to a Fiscal Quarter,
but the portfolio of Hotels achieve as of the end of the immediately following
three (3) months actual NOI of at least 100% of the budgeted NOI for the Hotels
for such three (3) months, and 100% of the Hotels’ previous years running
(3) month RevPAR index, then the Hotels Performance Failure shall be deemed
cured and Lessee shall have no right to terminate for the Hotels Performance
Failure (and any notice of termination with respect thereto shall be deemed null
and void).

 

24



--------------------------------------------------------------------------------

(c) If an individual Hotel, after the operator has managed the Hotel for a
consecutive twelve (12) month period, at any point, has a negative RevPAR change
versus its competitive set, as measured by the monthly STR Report of greater
than 10% for a running (12) month period (“Negative RevPAR Individual Hotel
Performance Failure”), subject to the cure periods below, Lessee may terminate
this Agreement with respect to the individual Hotel upon sixty (60) days prior
written notice to Operator. The effectiveness of such notice of termination
however, shall be stayed until completion of the following applicable cure
period.

If an individual Hotel’s performance, as measured by the monthly STR Report, for
the following three (3) consecutive month period after notice of termination is
provided, has a positive RevPAR change versus its competitive set, then the
Negative RevPAR Individual Hotel Performance Failure shall be deemed cured and
Lessee shall have no right to terminate for such Negative RevPAR Individual
Hotel Performance Failure (and any notice of termination with respect thereto
shall be deemed null and void). If however, the individual Hotel’s performance
at any given period after termination has been cured, as measured by the monthly
STR Report for the following twelve (12) month period, again becomes greater
than negative 10% change against the individual Hotel’s competitive set as
measured by the running (12) month period, Lessee may terminate this Agreement
with respect to the individual Hotel upon sixty (60) days prior written notice
and Operator shall no longer have the option to cure.

(d) If Operator, after twelve (12) consecutive months of managing its entire
portfolio of Hotels for Lessee, has greater than 33% of its portfolio failing to
achieve a positive RevPAR change against its competitive set, as measured by STR
Reports running (12) month period (“Operator RevPAR Performance Failure”),
subject to the cure periods below, Lessee may terminate this Agreement with
respect to Operator’s entire portfolio of Hotels with Lessee upon sixty
(60) days prior written notice to Operator. The effectiveness of such notice of
termination however, shall be stayed until the completion of the following
applicable cure period.

If the Hotel portfolio managed by Operator has more than 75% of the Hotels
achieve a positive RevPAR change versus its competitive set as measured by the
monthly STR Report performance, for the following three (3) consecutive month
period after notice, then the Operator RevPAR Performance Failure shall be
deemed cured and Lessee shall have no right to terminate for such RevPAR Hotels
Performance Failure (and any notice of termination with respect thereto shall be
deemed null and void).

Section 16.03. Sale of Hotels.

Owner may sell or otherwise dispose of one or more Hotels to any other person,
partnership, firm or corporation at any time. In such event during the Operating
Term, Lessee may notify Operator in writing no less than thirty (30) days prior
to any such sale of a Hotel and this Agreement shall terminate with respect to
such Hotel(s) upon the closing of the sale. This Agreement may be terminated by
Operator with respect to the following events by delivery of written notice to
Lessee ninety (90) days prior to the effective date of termination provided such
termination notice is delivered to Lessee within thirty (30) days following the
occurrence of either of the following events: (i) twenty-five (25) percent of
the original portfolio of Hotels listed on Exhibit A is sold pursuant to this
Section 16.03, exclusive of any Hotels for which

 

25



--------------------------------------------------------------------------------

Lessee has offered a replacement hotel for management by Operator under this
Agreement within twelve (12) months of such sale, or (ii) four (4) or more
Hotels are sold pursuant to this Section 16.03 during a twelve (12) month
period, exclusive of any Hotels for which Lessee has offered a replacement hotel
for management by Operator under this Agreement within twelve (12) months of
such sale.

Upon the sale of a hotel by the Owner/Lessee, Operator will be entitled to an
Operator Fee equivalent to the monthly average of the preceding twelve
(12) months Operator Fee for a sixty (60) day period after the sale.

Section 16.04. Optional Termination.

This Agreement may be terminated by Lessee as to one or more Hotels at any time
without a reason upon no less than sixty (60) days prior notice to Operator, and
Lessee shall pay Operator a termination fee with respect to any such Hotel equal
to 50% of the Operator’s Fee paid with respect to the Hotel during a number of
months prior to the notice of termination equal to the lesser of 12 months or
the number of months otherwise remaining of the then Initial Term or Renewal
Term.

Section 16.05. Lessee Change of Control.

This Agreement may be terminated by Lessee or Operator upon a change of control
of Lessee (as defined below) during the Operating Term. Said termination will be
exercised by delivery of written notice to the other party not less than sixty
(60) days prior to the effective date of termination which notice shall set
forth the effective date of termination. For purposes hereof, a “change of
control” shall be deemed to have occurred if, during the Operating Term, any of
the following events occurs:

 

  (i) any “person”, as that term is used in Section 13(d) and Section 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
becomes, is discovered to be, or files a report on Schedule 13D or 14D-1 (or any
successor schedule, form or report) disclosing that such person is, a beneficial
owner (as defined in Rule 13d-3 under the Exchange Act or any successor rule or
regulation), directly or indirectly, of securities of Condor Hospitality Trust,
Inc., the parent of Lessee (the “Parent”) representing 50% or more of the
combined voting power of the Parent’s then outstanding securities entitled to
vote generally in the election of directors;

 

  (ii) individuals who, as of the date of this Agreement, constitute the Board
of Directors of the Parent or their duly elected successors cease for any reason
to constitute at least a majority of the Board of Directors of the Parent;

 

  (iii)

the Parent is merged, consolidated or reorganized into or with another
corporation or other legal person, or securities of the Parent are exchanged for
securities of another corporation or other legal person, and immediately after
such merger, consolidation, reorganization or exchange

 

26



--------------------------------------------------------------------------------

  less than a majority of the combined voting power of the then-outstanding
securities of such corporation or person immediately after such transaction are
held, directly or indirectly, in the aggregate by the holders of securities
entitled to vote generally in the election of directors of the Parent
immediately prior to such transaction; or

 

  (iv) the Parent in any transaction or series of related transactions, sells
all or substantially all of its assets to any other corporation or other legal
person and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or sales are held, directly or indirectly, in the aggregate by the holders
of securities entitled to vote generally in the election of directors of the
Parent immediately prior to such sale.

In the event Lessee terminates this Agreement solely in accordance with this
Section 16.05, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.

Section 16.06. Operator Change of Control.

This Agreement may be terminated by Lessee upon a change of control of Operator
(as defined below) during the Operating Term. Said termination will be exercised
by delivery of written notice to the Operator, such notice to be provided within
sixty (60) days following the Lessee being made aware of the event giving rise
to the change of control and not less than thirty (30) days prior to the
effective date of termination which notice shall set forth the effective date of
termination; provided that, in the event such written notice to Operator is not
provided in accordance within the terms of this sentence, the Lessee shall be
deemed to have waived any rights to terminate this Agreement with respect to the
particular change of control giving rise to the required notice. For purposes
hereof, a “change of control of Operator” shall mean (i) a change of fifty
percent or more of the voting control of Operator or any of its owner entities
or (ii) a substantial change in the current management of Operator.

Section 16.07. Tax Law Change.

Lessee may terminate this Agreement upon 60 days’ notice to Operator if Lessee
ceases to be qualified as a real estate investment trust or if the United States
tax laws change to allow a hotel REIT to self-manage its properties. In such
event, Lessee shall pay Operator a termination fee equal to 50% of the
Operator’s Fee paid to Operator during a number of months prior to the notice of
termination equal to the lesser of 12 months or the number of months otherwise
remaining of the then Initial Term or Renewal Term.

Section 16.08. Termination Fees.

Except as provided in Sections 14.01, 14.02, 16.04, 16.05, and 16.07, Operator
shall not be entitled to a termination fee or compensation in the event this
agreement is terminated for a Hotel or Hotels by Lessee.

 

27



--------------------------------------------------------------------------------

ARTICLE 17

DEFAULT AND REMEDIES

Section 17.01. Events of Default- Remedies.

(a) The following shall constitute Events of Default:

(1) The failure of Operator to diligently and efficiently operate the Hotel in
accordance with the provisions of this Agreement;

(2) The failure of Operator to pay any amount to Lessee provided for herein for
a period of five (5) days after written notice by Lessee of failure to pay such
sum when payable;

(3) The failure of Lessee to pay any amount to Operator provided for herein for
a period of five (5) days after written notice by Operator of failure to pay
such sum when payable;

(4) The filing of a voluntary petition in suspension of payments, bankruptcy or
insolvency by either Lessee or Operator or any entity which owns or controls
such party or if any such party otherwise voluntarily avails itself of any
federal or state laws for the relief of debtors or admits in writing its
inability to pay its debts as they become due;

(5) The consent to an involuntary petition in bankruptcy or the failure to
vacate within sixty (60) days from the date of entry thereof any order approving
an involuntary petition by or against either Lessee or Operator;

(6) The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Lessee or Operator
a bankrupt or insolvent or appointing a judicial receiver, trustee or liquidator
of all or a substantial part of such party’s assets, and such order, judgment or
decree shall continue unstayed and in effect for a period of one hundred twenty
(120) consecutive days;

(7) The failure of either Lessee or Operator to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement, and the continuance of any such default for a period of thirty
(30) days after written notice of such failure;

(8) Default or termination of the franchise license for a Hotel as a result of
any action, or failure to act, on the part of Operator;

(9) Failure by Operator to pay, when due, the accounts payable for the Hotels
for which Lessee had previously reimbursed Operator.

 

28



--------------------------------------------------------------------------------

(10) Any of the Hotels receives a “failure” or its equivalent in any quality
inspection report from any of the Franchisors, if such deficiencies are within
Operator’s reasonable control.

(11) Failure by Operator to execute any and all subordination agreements,
estoppel certificates and other documents requested by Lessee or Owner and/or
the Holder to further evidence the subordination of this Agreement and
Operator’s rights hereunder.

(b) Upon the occurrence of any Event of Default, the nondefaulting party shall
give to the defaulting party notice of its intention to terminate this Agreement
after the expiration of a period of ten (10) days from such date of notice and,
upon the expiration of such period, this Agreement shall terminate and expire
without penalty. If, however, with respect to the Events of Default referred to
in items (1), (4), (5), (6), (7), (9) (10) and (11) of subsection (a) above,
unless a specific right of termination is specified elsewhere in this Agreement
for the event in question, upon receipt of such notice, the defaulting party
shall promptly and with all due diligence cure the default or take and continue
action to cure such default within such ten (10) day period; provided, in the
case of an event described in Section 17.01(a)(10), and subject to Lessee’s
termination rights pursuant to Section 16.01, the Operator shall cure such
default by receipt of a favorable quality inspection report upon an inspection
by the Franchisor within six (6) months following the failed inspection. If such
default shall not be capable of being cured within such ten (10) day period,
then provided the defaulting party diligently pursues the cure of such default,
such party shall have an additional five (5) days to cure any such default
unless otherwise extended by the non-defaulting party. The procedure set forth
in the preceding two sentences shall not be available for the curing of any
default under items (2), (3) or (8) of subsection (a) above. In the event such
default is not cured by the expiration of such period, the non-defaulting period
may terminate this Agreement effective upon expiration of such period without
penalty or payment of any fee.

Section 17.02. Rights Not Exclusive.

(a) The rights granted under this Article XVII shall not be in substitution for,
but shall be, except as otherwise provided in this Agreement, in addition to any
and all rights and remedies for breach of contract granted by applicable
provisions of law; provided, however, upon any termination of this Agreement by
Operator or Lessee as provided in this Agreement, Operator shall be entitled to
recover only such sums as are owing to Operator under this Agreement on the date
of any such termination and in no event will Operator have any claim or cause of
action for “future profits,” damages resulting from termination or otherwise
under this Agreement.

(b) No failure of Operator or Lessee to insist upon the strict performance of
any covenant, agreement, term or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any subsequent breach of such covenant, agreement, term or
condition. No covenant, agreement, term or condition of this Agreement and no
breach thereof shall be waived, altered or modified except by written instrument
signed by both Lessee and Operator. No waiver of any breach shall affect or
alter this Agreement but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

 

29



--------------------------------------------------------------------------------

ARTICLE 18

NOTICES

Section 18.01. Notices.

(a) Any notice, statement or demand required to be given under this Agreement
shall be in writing and shall be delivered by certified or registered mail,
postage prepaid, return receipt requested, or by overnight delivery with proof
of delivery, or by facsimile with receipt of transmission, addressed to the
parties hereto at their respective addresses listed below:

(1) Notices to Lessee shall be addressed:

Condor Hospitality Trust, Inc.

4800 Montgomery Lane, Suite 220

Bethesda, MD 20814

Attention: J. William Blackham, CEO

Facsimile: (402) 371-4229

(2) Notices to Operator shall be addressed:

K Partners Hotel Management

P.O. Box 781309

San Antonio, TX 78278

Attention: Debbie Goeken

Facsimile:                     

(b) All notices, statements, demands and requests shall be effective three
(3) days after being deposited in the United States mail or one day after being
sent by overnight delivery or by facsimile. However, the time period in which a
response to any such notice, statement, demand or request must be given shall
commence to run from date of receipt by the addressee thereof as shown on the
return receipt of the notice, statement, demand or request, but in all events
not later than the tenth (10th) day after it shall have been mailed as required
herein.

(c) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time and at any time
during the Operating Term to change their respective addresses for notices,
statements, demands and requests, provided such new address shall be within the
United States of America.

 

30



--------------------------------------------------------------------------------

ARTICLE 19

ASSIGNMENT

Section 19.01. No Assignment by Operator.

Notwithstanding anything to the contrary set forth in this Agreement, without
the prior written consent of Lessee (which consent may be withheld in Lessee’s
sole and absolute discretion), Operator shall have no right to sell, transfer or
assign (or permit the sale, transfer or assignment of) any of its rights, duties
or obligations under this Agreement in any manner, either directly or
indirectly, voluntarily, or by operation of law.

Section 19.02. Assignment by Lessee.

Lessee may transfer or assign its rights and obligations under this Agreement
without the consent of Operator but shall deliver to Operator written notice of
such transfer or assignment not less than ten (10) days prior to the effective
date thereof; provided, however, in the event of the assignment of this
Agreement to a party that is not an Affiliate, Operator shall have the right to
terminate this Agreement within 15 days after receipt of written notice of such
assignment, which termination will be effective within 30 days of Lessee’s
receipt of such termination notice. Any transfer or assignment of this Agreement
by Lessee shall include an express assumption by the transferee or assignee of
Lessee’s obligations hereunder. Nothing herein shall be deemed to require Lessee
to assign or attempt to assign this Agreement to any third party, including any
buyer of a Hotel.

ARTICLE 20

SUBORDINATION

Section 20.01. Subordination To Mortgage.

Operator hereby agrees that this Agreement, including, but not limited to
Operator’s Fee, shall in all respects be and is hereby expressly made
subordinate and inferior to the liens, security interest and/or any Mortgage and
to any promissory note and other indebtedness secured or to be secured thereby
and to all other instruments evidencing or securing or to evidence or secure
indebtedness, and all amendments, modifications, supplements, consolidations,
extensions and revisions of such note and other instruments and any other
indebtedness of Lessee or Owner, secured or unsecured. Operator shall execute
any and all subordination agreements, estoppel certificates and other documents
requested by Lessee or Owner and/or the Holder to further evidence the
subordination of this Agreement and Operator’s rights hereunder including
without limitation providing any purchaser of a Hotel at a foreclosure sale or
deed-in-lieu of foreclosure (including the lender) with the right to terminate
this Agreement; provided, however, Lessee shall use its commercially reasonable
efforts to obtain from the holder of any Mortgage a nondisturbance agreement, in
form reasonably acceptable to Operator providing that this Agreement shall
remain in full force and effect notwithstanding the fact that the Mortgage has
been foreclosed.

 

31



--------------------------------------------------------------------------------

Section 20.02. Foreclosure.

Prior to termination of this Agreement by foreclosure under the Mortgage or by
acquisition of the property to be covered by the Mortgage by deed in lieu of
foreclosure, Operator shall have the right to enjoy all rights and privileges
conferred upon it pursuant to this Agreement, including, without limitation the
rights to the Operator’s Fee, and Operator shall incur no liability to the
Holder for acting pursuant to the terms of this Agreement; provided, however,
Operator shall be required to (and does hereby agree to) repay to the Holder any
Operator’s Fee paid to Operator under this Agreement from and after the date
which is thirty (30) days after the date of receipt by Operator of a notice of
default under the Mortgage, which default is not cured and results in the
acceleration of the indebtedness secured by the Mortgage and the ultimate
foreclosure of the liens and/or security interest under the Mortgage and/or
other acquisition of the property covered thereby by the Holder in lieu of
foreclosure. In the event of such foreclosure, Operator shall have the right to
terminate this Agreement on thirty (30) days’ written notice to Lessee.
Notwithstanding the foregoing, Operator may pursue, as an unsecured creditor, a
claim for all amounts due and owing to Operator under this Management Agreement
in accordance with the terms of this Section 20.02.

Section 20.03. Estoppel Certificates.

Lessee and Operator agree, at any time and from time to time, upon not less than
10 days prior written notice from the other party or any purchaser or lender, to
provide a statement in writing certifying that this Agreement is unmodified and
in full force and effect (or, if there have been modifications, that the same is
full and force and effect as modified and stating the modifications), and
stating whether or not to the best knowledge of the signer of such certificate,
there exists any default in the performance of any obligation contained in this
Agreement, and if so, specifying each such default of which a signer may have
knowledge. Any statement delivered pursuant to this Section may be relied upon
by the other party and by the prospective lender or purchaser.

ARTICLE 21

MISCELLANEOUS

Section 21.01. Further Documentation and Reporting Compliance.

Lessee and Operator shall execute and deliver all appropriate supplemental
agreements and other instruments, and take any other action necessary to make
this Agreement fully and legally effective, binding, and enforceable in
accordance with the terms hereof as between them and as against third parties.
Operator acknowledges that Parent is a reporting company under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) and other federal laws,
including the Sarbanes-Oxley Act of 2002, and Operator shall reasonably
cooperate in providing Lessee information as necessary for Parent to prepare and
submit its reports under such laws in a timely fashion.

 

32



--------------------------------------------------------------------------------

Section 21.02. Captions.

The titles to the several articles of this Agreement are inserted for
convenience only and are not intended to affect the meaning of any of the
provisions hereof.

Section 21.03. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Lessee, its
successors and/or assigns, and subject to the provisions of Article XIX, shall
be binding upon and inure to the benefit of Operator, its permitted successors
and assigns.

Section 21.04. Competitive Market Area.

Operator hereby agrees, for the benefit of Lessee, its successors and assigns,
except for the hotels, if any, listed as Exhibit A-4, that Operator (and its
Affiliates) will not own, operate, lease, manage, or otherwise have an interest
in, directly or indirectly, any hotel within a five (5) mile radius of any Hotel
during the Operating Term unless expressly consented to in writing by Lessee in
advance, which consent may be withheld in Lessee’s sole and absolute discretion.

Section 21.05. Assumption of Post Termination Obligations.

In the event of termination of this Agreement, Lessee shall be responsible for
assuming obligations under contracts entered into by Operator only to the extent
that any such contract shall have been entered into in accordance with
Section 4.05(a) and Lessee shall be responsible for the payment of obligations
incurred by Operator in the operation of the Hotel only to the extent that such
obligations shall have been incurred in accordance with the terms of this
Agreement, and Operator hereby agrees to indemnify and to hold Lessee harmless
from and against any liability in connection with any such contracts, agreements
or obligations not so approved in writing by Lessee. Lessee will indemnify and
hold Operator harmless from all costs, expenses, claims, damages and
liabilities, including without limitation, lawyers’ fees and disbursements,
arising or resulting from Lessee’s failure following the expiration or earlier
termination (for whatever cause) of this Agreement to provide all of the
services contracted for in connection with the business booked on commercially
reasonable terms for the Hotels on or prior to the date of such expiration or
termination. The provisions of this Section will survive any expiration or
termination of this Agreement and will be binding upon Lessee and its successors
and assigns, including any successor or assign that becomes the beneficial or
legal owner of the Hotels after the effective date of any such expiration or
termination.

Section 21.06. Entire Agreement.

This Agreement, together with the Exhibits hereto, constitutes the entire
Agreement between the parties relating to the subject matter hereof, superseding
all prior agreements or undertakings, oral or written. This Agreement and the
Exhibits hereto shall be construed and interpreted without reference to any
canon or rule of law requiring interpretation against the party drafting or
causing the drafting of this Agreement or the portions in question, it being
agreed and understood that all parties have participated in the preparation of
this Agreement.

 

33



--------------------------------------------------------------------------------

Section 21.07. Governing Law.

This Agreement shall be construed and enforced in accordance with the laws of
the State of Maryland.

Section 21.08. No Political Contributions.

Any provision hereof to the contrary notwithstanding, no money or property of
the Hotel shall be paid or used or offered, nor shall Lessee or Operator
directly or indirectly pay or use or offer, consent or agree to pay or use or
offer any money or property of the Hotel, for or in aid of any political party,
committee or organization, or for or in aid of, any corporation, joint stock or
other association organized or maintained for political purposes, or for, or in
aid or, any candidate for political office or for nomination for such office, or
in connection with any election including referendum for constitutional
amendment, or for any political purpose whatever, or for lobbying in connection
with legislation or regulation thereunder, or for the reimbursement for
indemnification of any person for money or property so used.

Section 21.09. Eligible Independent Contractor.

(a) At the effective time of this Agreement, Operator shall qualify as an
“eligible independent contractor” as defined in Section 856(d)(9) of the
Internal Revenue Code of 1986, as amended (the “Code”). To that end:

 

  (i) during the Operating Term, Operator shall not permit wagering activities
to be conducted at or in connection with the Hotels;

 

  (ii) during the Operating Term, Operator shall not own, directly or indirectly
(within the meaning of Section 856(d)(5) of the Code), more than 35% of the
shares of Condor Hospitality Trust, Inc.;

 

  (iii) during the Operating Term, no more than 35% of the total combined voting
power of Operator’s outstanding stock (or 35% of the total shares of all classes
of its outstanding stock) shall be owned, directly or indirectly, by one or more
persons owning 35% or more of the outstanding stock of Condor Hospitality Trust,
Inc.; and

 

  (iv) At the effective time, Operator shall be actively engaged in the trade or
business of operating “qualified lodging facilities” (defined below) for a
person who is not a “related person” within the meaning of Section 856(d)(9)(F)
of the Code with respect to the Parent or Lessee (“Unrelated Persons”). In order
to meet this requirement, Operator agrees that it (i) shall derive at least 10%
of both its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative guidance under Section 856(d)(9) of the Code with respect to the
amount of hotel management business with Unrelated Persons that is necessary to
qualify as an “eligible independent contractor” with the meaning of such Code
Section.

 

34



--------------------------------------------------------------------------------

(b) A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the
Code and means a “lodging facility” (defined below), unless wagering activities
are conducted at or in connection with such facility by any person who is
engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such facility. A “lodging
facility” is a hotel, motel or other establishment more than one-half of the
dwelling units in which are used on a transient basis, and includes customary
amenities and facilities operated as part of, or associated with, the lodging
facility so long as such amenities and facilities are customary for other
properties of a comparable size and class owned by other owners unrelated to
Condor Hospitality Trust, Inc.

(c) Operator shall not sublet any Hotel or enter into any similar arrangement on
any basis such that the rental or other amounts to be paid by the sublessee
thereunder would be based, in whole or in part, on either (a) the net income or
profits derived by the business activities of the sublessee, or (b) any other
formula such that any portion of the rent would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Internal Revenue
Code, or any similar or successor provision thereto.

Section 21.10. Time of the Essence.

Time is of the essence of this Agreement.

Section 21.11. Offsets.

Each party may offset amounts owed to another party hereunder against any
amounts owed to such party, except to the extent any such offset is prohibited
by the terms of the Lessee (or its Affiliates) credit agreements.

Section 21.12. Attorney’s Fees.

If any party brings an action against another party to enforce any provision of
this Agreement, the prevailing party in such action shall be entitled to recover
its court costs, attorney’s fees and expenses in the judgment rendered through
such action.

Section 21.13. Final Accounting.

(a) In addition to the reports required by Section 9.02, within sixty (60) days
following the effective date of expiration or termination of this Agreement,
Operator shall prepare and submit to Lessee a final accounting of Hotel
operations through the effective date of such expiration or termination, which
accounting shall be in the form of the financial statements required hereunder.

(b) Upon the effective date of expiration or termination of this Agreement,
Operator shall deliver possession of the Hotel, and any cash, property and other
assets pertaining thereto, together with any and all keys or other access
devices, to Lessee.

(c) Upon the expiration or termination of this Agreement, Operator shall
reasonably cooperate with and assist Lessee as may be necessary for the transfer
of the operations and management of the Hotels to the successor operator and the
transfer any and all Hotel licenses and permits to Lessee or Lessee’s designee.

 

35



--------------------------------------------------------------------------------

Section 21.14. Franchisor Communications.

During the Operating Term, Operator shall promptly deliver to Lessee copies of
any deficiency notices or similar notices received from a Franchisor and any
response thereto.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

LESSEE: TRS Leasing, Inc. By:  

/s/ Jeffrey W. Dougan

Title:   Vice President TRS Subsidiary, LLC By:  

/s/ Jeffrey W. Dougan

Title:   Vice President OPERATOR: K Partners Hospitality Group LP By:  

/s/ Debbie Goeken

Title:   CEO

 

37



--------------------------------------------------------------------------------

EXHIBIT A

HOTEL PROPERTIES AND OWNERS

 

Hotel

  

Owner

  

Location

   # of Rooms Comfort Inn    TRS Subsidiary, LLC    1740 New Butler Rd, New
Castle, PA    79 Quality Inn    TRS Subsidiary, LLC    225 Comfort Inn Rd,
Morgantown, WV    81



--------------------------------------------------------------------------------

EXHIBIT A-1

Competitive Set



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of SPAR Inspection Form



--------------------------------------------------------------------------------

EXHIBIT A-3

Accounting Software and Payroll Processes



--------------------------------------------------------------------------------

EXHIBIT A-4

List of Operator’s Hotels Within 5 Mile Radius



--------------------------------------------------------------------------------

EXHIBIT B

Franchise Agreements

 

Hotel    Location    Franchisor

Comfort Inn

  

1740 New Butler Rd, New Castle, PA

   Choice

Quality Inn

  

225 Comfort Inn Rd, Morgantown, WV

   Choice



--------------------------------------------------------------------------------

EXHIBIT C

Total Investment